Service of papers on motions. In this case, notice of a mofjon for a commission to examine witnesses was given, . , _ . , , , r From the jurat to the affidavits produced to the court, it apPeared that it was sworn to subsequent to the time of service of what purported to be a copy on the opposite party. This wag 0¡3jecte¿t0 as irregular, and so held by the court, who said that though, under the circumstances of this case, they *311would grant thé motions such objection, in any case subsequently arising, would be sustained.*
Hatch Cambreling, for the motion.
J. R. Van Duzer, contra.

 A case subsequently came before the court, in which the same question arose, and they refused to entertain the motion.